Citation Nr: 0822045	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-33 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension on a 
secondary basis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Augusta, Maine.  
Jurisdiction over the case was subsequently returned to the 
RO in Newark, New Jersey.

The issue of entitlement to service connection for 
hypertension is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The veteran does not have a right ear hearing loss 
disability.

2.  Neither a left ear hearing loss disability nor tinnitus 
was present during active duty or for many years thereafter, 
and the veteran's current left ear hearing loss disability 
and tinnitus are not etiologically related to active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in August 2005, prior to its initial adjudication of 
these claims.

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claims 
until October 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for either disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records, including the report of separation 
examination, do not show that the veteran was found to have 
hearing loss disability or tinnitus, and the post-service 
medical evidence includes no evidence showing that the 
veteran has a hearing loss disability in his right ear.  
Moreover, the veteran underwent a VA audiology examination in 
March 2006.  On this examination, the pure tone thresholds at 
all of the relevant frequencies in each ear were 25 or less, 
and the speech recognition score for the right ear was 96 
percent.  Accordingly, the Board concludes that the veteran 
does not have sufficient hearing impairment in the right ear 
to constitute a disability for VA compensation purposes.

The March 2006 VA examination report does establish the 
presence of hearing loss disability in the left ear.  In 
addition, it reflects that the veteran was diagnosed with 
tinnitus.

With respect to etiology of the veteran's tinnitus and left 
ear hearing loss disability, the March 2006 VA examiner 
reviewed the claims file and discussed pertinent service 
history, medical history and post service occupational 
history.  He noted the veteran's report of occupational noise 
exposure history as a fork lift operator and of initially 
noticing the buzzing in his ears 5 to 10 years prior to the 
examination.  However, considering the veteran's normal 
hearing at separation and recent onset of tinnitus, the 
examiner opined that the veteran's tinnitus and hearing loss 
were not due to military noise exposure.  This is the only 
competent medical evidence regarding the etiology of the 
veteran's hearing loss and tinnitus and it is unfavorable.

The veteran essentially contends that his hearing loss and 
tinnitus are attributable to military noise exposure, to 
include airplane noise.  However, nothing on file shows the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

Furthermore, in correspondence received in April 2005, the 
veteran claimed his hearing loss dates back to 1964, but was 
"not treated."  The evidentiary record, including private 
outpatient records from the 1980's forward, is likewise 
negative for hearing loss prior to the veteran's March 2006 
examination.  This lack of medical evidence of hearing loss 
for over 41 years following separation is probative evidence 
against the claim.

Accordingly, service connection is not in order for bilateral 
hearing loss or tinnitus.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against 
these claims, that doctrine is not applicable to these 
claims.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.


REMAND

The veteran contends that service connection is warranted for 
hypertension because it developed secondary to his service-
connected diabetes mellitus.  The RO has denied the claim on 
the basis that the hypertension existed prior to the diabetes 
mellitus so it could not have been caused by the diabetes 
mellitus.  The Court has ruled that a nonservice-connected 
disorder is aggravated by a service- connected disorder, the 
veteran is entitled to compensation for the degree of 
increased disability (but only that degree) over and above 
the degree of disability existing in the absence of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).  Thus, the existence of the hypertension before the 
diabetes mellitus does not preclude a grant of secondary 
service connection.

Although the record reflects that the presence of 
hypertension was confirmed on a VA examination in February 
2006, the examiner failed to provide an opinion concerning 
its etiology.  In the Board's opinion, the medical evidence 
currently of record is not sufficient to decide this claim 
and there is a reasonable possibility that such an opinion 
would substantiate the claim.  Therefore, VA has an 
obligation to obtain the opinion.  See 38 C.F.R. § 3.159 (c).  

In addition, while the case is in remand status, the veteran 
should be provided notice in compliance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that addresses service 
connection on a secondary basis.  See 38 C.F.R. § 3.310 
(2007).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or AMC should provide the 
veteran with notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) 

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, RO or the AMC should return the 
claims folder to the physician who 
performed the February 2006 examination or 
forward the claims folder to another 
physician with appropriate expertise.  
Following the review of the claims folder, 
the physician should provide an opinion as 
to whether there is a 50 percent or better 
probability that the veteran's 
hypertension was caused or chronically 
worsened by service-connected disability.  
The rationale for all opinions expressed 
must also be provided.

4.  After completion of the above and any 
other development it determines to be 
warranted, the RO or the AMC should 
readjudicate the issue on appeal on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome of this case. The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


